DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the support member" in line 4. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the support member is the same entity as the damping support member or if it is some other portion. For this reason, the scope of claim 16 is unclear. For the purpose of examination, it is assumed that the support member is intended to be the damping support member.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-21, 23-25, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (CN 101251165 A)(Hu) in view of Fu et al. (CN 103363011 A)(Fu).
Regarding claim 16, Hu discloses a suspension assembly (Shown below in Annotated Fig. 4) for supporting a vibration sensitive device (abstract) in relation to a base (B), the suspension assembly (Fig. 4) comprises: a support arrangement comprising a support plate (SP) and a damping support member (SM), the support member being configured to receive the vibration sensitive device (noting a device can be placed on top of said member) and the support plate (SP) comprising a centre portion (C) and at least two side portions (S) extending with an inclination angle outwardly from the centre portion (C), a base arrangement comprising at least two inclined portions (I) extending essentially in parallel with the at least two side portions (S) of the support plate, and at least two wire rope isolators (WR), each arranged between a side portion of the support plate  and an inclined portion of the base arrangement (Annotated Fig. 4), and the support plate acts as reinforcement of the damping support member (as the material of the support plate acts as a structural lower portion of the support member).
 
    PNG
    media_image1.png
    361
    596
    media_image1.png
    Greyscale

Hu does not specifically disclose wherein the damping support member comprises viscoelastic material.
Fu teaches the ability to have a vibration isolator including a rubber plate (6) noting that rubber is a known viscoelastic material. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Hu and include a rubber plate similar to that of Fu, having viscoelastic properties for mounting a device because such a change would allow for an additional isolation material between the top of the support device and the supported device, and would further protect the surface of the support and the surface of the device from contact with one another.
Regarding claim 17, modified Hu discloses the at least two wire rope isolators are configured as elongated wire rope isolators (Fig. 7).
Regarding claim 18, modified Hu discloses each elongated wire rope isolator  extends along at least a part of a longitudinal extension of a side portion of the support plate  and a longitudinal extension of an inclined portion of the base arrangement (Figs. 4 and 7).
Regarding claim 19, modified Hu discloses the at least two wire rope isolators (WR) are arranged symmetrically in relation to the centre portion (C) of the support plate (Fig. 4).
Regarding claim 20, modified Hu discloses the base arrangement comprises an intermediate portion (IP) connecting the at least two inclined portions, wherein the intermediate portion is essentially parallel with the centre portion of the support plate (Annotated Fig. 4).
Regarding claim 21, modified Hu discloses the support plate is integrated with the support member (Annotated Fig. 4).
Regarding claims 23-25, modified Hu discloses the suspension assembly  comprises a bump stop (3), the bump stop is arranged between the base arrangement (30) and the centre portion of the support plate, the bump stop is arranged to extend through an opening in the centre portion of the support plate (Fig. 4).
Regarding claim 28, modified Hu discloses a vehicle (abstract) comprising at least one suspension assembly.




Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (CN 101251165 A)(Hu) in view of Zou et al. (CN 103363011 A) as applied to claim 21 above, and further in view of Black, Jr. (US 4,093,072 A)(Black).
Regarding claim 22, modified Hu does not specifically disclose the support member is moulded around the support plate it is noted that Hu discloses the support member around the support plate portion.
Black teaches the ability to have an equipment support including support mounts (18) molded into a surrounding structure.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Hu and make the support member and support plate using a molding process because such a change would have required a mere choice of one known manufacturing method over another. Further molding portions together would allow portions to be attached by the geometry and material characteristics of the materials and could function without or in addition to additional fastening features. 

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (CN 101251165 A)(Hu) in view of Zou et al. (CN 103363011 A) as applied to claim 16 above, and further in view of Huang et al. (CN 202674153 U)(Huang).
Regarding claim 26, modified Hu does not specifically disclose the damping suspension assembly comprises at least one strap with a quick-coupling for retaining the vibration sensitive device in the suspension assembly.
Huang teaches the ability to have a vibration isolating device for supporting an object including at least one strap for retaining the object on the suspension assembly.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Hu and include at least one strap similar to that of Huang in order to further secure the object on the suspension device. To the degree that it cab be argued that the strap does not include a quick coupling device. It would have been obvious to one having ordinary skill in the art to include a known coupling device in order to harness the known feature thereof, allowing the straps to be attached or removed more quickly. 

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (CN 101251165 A)(Hu) in view of Zou et al. (CN 103363011 A) as applied to claim 16 above, and further in view of Cottone (US 6,550,741 B1).
Regarding claim 27, modified Hu discloses a suspension system for supporting an elongated vibration sensitive device in relation to a base, but does not specifically disclose the suspension system comprises two suspension assemblies according to wherein a first suspension assembly is configured to support a first end of the elongated vibration sensitive device and a second suspension assembly is configured to support a second end of the elongated vibration sensitive device.
Cottone teaches the ability to support an elongated device including two suspension assemblies where a first assembly is configured to support a first end of an elongated device and a second suspension assembly is configured to support a second end of the elongated device (Fig. 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to include a suspension assembly to support an elongated device in a manner similar to that demonstrated by Cottone because such a change would allow the suspension device to support a heavier object than could be supported by a single device thereby increasing the versatility of the system.

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (CN 101251165 A)(Hu) in view of Zou et al. (CN 103363011 A) as applied to claim 16 above, and further in view of Armbrust et a. (WO 2012152826 A1)( Armbrust).
Regarding claim 29, modified Hu discloses supporting a vibration sensitive device and damping vibrations during transportation, but does not specifically disclose the use of the suspension assembly for supporting a weapon.
Armbrust teaches the ability to support a missile launching container with a vibration isolating device.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Hu and support a weapon thereon because such a change would allow the device to be used in an additional suitable situation thereby protecting said weapon from vibrations.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./Examiner, Art Unit 3734                                                                                                                                                                                                        
/PETER N HELVEY/Primary Examiner, Art Unit 3734